 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLake City Home for Aged, Inc., d/b/a Shady Oaksand Professional Health Care Division, Local No.30, Retail Clerks International Association, AFL-CIO, Petitioner. Case 18-RC-11157April 19, 1977DECISION ON REVIEWBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn November 26, 1976, the Regional Director forRegion 18 issued a Decision and Direction ofElection in the above-entitled proceeding, findingappropriate a unit of all full-time and regular part-time employees employed by the Employer at itsLake City, Iowa, facility, including, inter alia, I I highschool student employees who work part time in theEmployer's dietary and nursing departments. There-after, in accordance with Section 102.67 of theNational Labor Relations Board's Rules and Regula-tions, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'sdecision on the ground that the inclusion of the highschool students in the unit was a departure fromofficially reported precedent.By telegraphic order dated December 17, 1976, theNational Labor Relations Board granted the requestfor review and stayed the election pending decisionon review.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review andmakes the following findings:The question before us is whether the Employer'sII high school student employees should be includedin a unit of full-time and regular part-time employ-ees.The Employer operates a health care facility for theelderly at Lake City, Iowa. The facility is administra-tively divided into a nursing division and anadministrative services division. The nursing divisionconsists of professional nurses and nursing assistants.The administrative services division consists ofoffice, dietary, housekeeping, laundry, and activitydepartment employees. The Employer employs 48nonsupervisory nonprofessional employees in itsnursing and administrative divisions. These employ-ees are classified by the Employer as being eitherfull-time, "regular part-time," or part-time. TheEmployer's I I high school student employees fallinto the last category.229 NLRB No. 5The Employer's full-time and "regular part-time"employees (who must work at least 30 hours a weekto enjoy regular part-time status) receive wages asfollows: nursing assistants $2.30 to $2.91 an hour;office clerical $2.69 an hour; dietary employees $2.48to $3 an hour; housekeepers $2.48 to $2.80 an hour;and laundry employees $2.48 to $2.91 an hour. Thefull-time employees in addition receive double payon five named holidays, birthdays off with pay, avacation, insurance, and eligibility to participate inprofit sharing after I year of employment. The"regular part-time" employees receive the same orsimilar fringe benefits.The Employer's 11 high school student employees,8 of whom work as nursing assistants and 3 of whomwork as dietary department employees, are employedon a year-round basis. Under an agreement with theU.S. Department of Labor, the Employer is permit-ted to pay the student employees less than theminimum wage. As a condition to this agreement, thestudent employees cannot be employed duringschool hours, cannot work more than 8 hours a dayor 20 hours a week when school is in session, cannotwork more than 40 hours a week during vacationsand holidays, and cannot work more than a setpercentage of the total hours worked by all employ-ees during the month. This set percentage normallyranges from 10 to 13 percent. Students generallywork 15 hours a week and may work for as much as40 hours a week during Christmas and summervacations. They are paid wages that range from $2 to$2.26 an hour and receive none of the fringe benefitsthe other employees receive (except for double payon five named holidays).Scheduling accommodations are made for studentsto permit them to participate in extracurricular andcocurricular school activities. Although the workschedules are posted 2 weeks in advance, changes arefrequently made after posting to accommodate thesespecial activities. There is no agreement between theEmployer and the student employees that thestudents will be hired on a full-time basis aftergraduation from high school. In fact, only 3 of the 57student employees who have worked for the Employ-er since 1968 are currently employed on a full-timebasis.At least with respect to the commercial sector, theBoard has traditionally included part-time studentsin units of full-time and regular part-time employeeswhere the students have a substantial and continuinginterest in the wages, hours, and working conditionsof the other unit employees. In determining whetherstudents have the requisite community of interestwith other unit employees, the Board conducts ananalysis along the same lines that it normallyemploys when determining "regular part-time" sta-54 SHADY OAKStus. Under this analysis, the Board takes intoconsideration such things as: (1) regularity andcontinuity of employment; (2) tenure of employ-ment; (3) similarity of work duties; and (4) similarityof wages, benefits, and other working conditions.'Where students' employment is shown to besporadic, temporary, or seasonal in nature or whereit is shown that students are treated differently withrespect to wages, benefits, and other workingconditions, the Board excludes them from the regularfull-time unit.2Where, on the other hand, students' employment isregular and of substantial duration and the studentsare treated the same as other unit employees, theBoard includes them in the unit.3The students in the present case, although em-ployed on a year-round basis, receive substantiallydifferent wages and benefits than the other employ-ees and are restricted in the number of hours theyI The Board, in cases involving students holding part-time jobs at theeducational institution they attend, has traditionally considered, in additionto the above traditional community-of-interest analysis, whether students'campus employment is "incidental to their academic objectives." See SagaFood Service of California, Inc., 212 NLRB 786 (1974), and cases citedtherein.This latter factor, appropriately highlighted in the university context,where the secondary nature of students' employment interest and theirlimited job tenure can readily be presumed, is not as important aconsideration in the commercial context. If carried to its logical extension,this factor might well dictate the exclusion of all students from bargainingunits everywhere.2 See Post Houses, Inc., 161 NLRB 1159, 1171-72 (1966); Crest Wine andSpirits, Lid, 168 NLRB 754 (1967); and California Inspection Rating Bureau,215 NLRB 780(1974).may work by the Department of Labor agreement.Scheduling changes are frequently made to accom-modate their participation in school activities andthere is no agreement that the student employees cancontinue employment after graduation. Only anextremely small number of students have been hiredas regular employees after graduation.On the basis of these factors, we find contrary tothe Regional Director that the 11 high schoolstudents should be excluded from the unit foundappropriate by the Regional Director.4Accordingly, the case is hereby remanded to theRegional Director for Region 18 for the purpose ofconducting an election in accordance with hisDecision and Direction of Election, as modifiedherein, except that the payroll period for determiningeligibility shall be that immediately preceding theissuance date of this Decision on Review. [Excelsiorfootnote omitted from publication.]I see Pittsburgh Metallurgical Company, Inc., 95 NLRB I (1951);Giordano Lunmber Co., Inc., 133 NLRB 205 (1961): Gruber's Super Market,Inc., 201 NLRB 612 (1973); Hearst Corporation, San Antonio Light Division,221 NLRB 324 (1975).4 See Pawating Hospital Association, 222 NLRB 672 (1976), andHighview, Incorporated 223 NLRB 646 (1976). In Pawating, a case virtuallyindistinguishable from this one, high school students employed at asubminimum wage pursuant to an agreement with the Department of Laborwere excluded from the regular unit on the grounds that they were paid lessthan the regular employees, received no fringe benefits, had their hoursrescheduled to accommodate school functions, usually worked only I year,and rarely remained as permanent employees.55